Citation Nr: 1133989	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1982 to December 1982.  He also had periods of active duty for training (ACDUTRA) in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the claims sought.  

In March 2010, the claims were remanded to the RO for further development.  The claims are again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the March 2010 remand, the Board instructed the RO to obtain the Veteran's National Guard treatment records.  In July 2004, the Veteran's representative informed the RO of the correct address from which to obtain the Veteran's National Guard service treatment records (specifically, the Office of the State Surgeon (Medical Command - NY).  In August 2004, the RO sent a letter to the correct address to request a copy of all physical examinations, a complete copy of all service medical treatment records of the Veteran, a copy of any line of duty determinations which may have been made because of any injury, and verification of all periods of service.  No response was received.  In June 2004, the RO sent a second request for information, however, the request was sent to an incorrect address.  As a result, a second request has not been made to the Office of the State Surgeon.  The procedures set forth in 38 C.F.R. § 3.159(c) (2010) dictate that VA must make an initial request for federal records, plus at least one follow-up request.  On remand, the RO requested records from the National Guard twice, but the request was sent to an incorrect address.  As such, another attempt to obtain the Veteran's records should be accomplished.

In September 2010, in accordance with remand directives, the Veteran was afforded a VA examination.  The examiner was unable to provide an etiology between the Veteran's hearing loss and tinnitus and his service.  The examiner, however, did not discuss the Veteran's acoustic trauma during ACDUTRA and did not provide an opinion as to aggravation, as was requested in the remand.  As such, a new examination and opinion is required.

For these reasons, a remand is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Albany VA Medical Center (including the Olean Clinic) all updated records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should request from the following address:

Commander, NYARNG
ATTN: MNAG-SURG
Bldg 40-4, Gibson Street
Watervliet Arsenal, NY 12189-4050

any outstanding personnel and/or service treatment records from the Veteran's National Guard service.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After all requested records are received (if available), the RO should schedule the Veteran for a VA examination by a qualified medical provider to determine the etiology of the bilateral hearing loss and tinnitus.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  A rationale for all opinions expressed should be provided.  A comprehensive history of the Veteran's exposure to acoustic trauma (including post-service occupational exposure) should also be obtained.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing right ear hearing loss was aggravated (underwent permanent worsening beyond normal progress) by the Veteran's active service or during ACDUTRA, and to what extent if any.

In addition, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss and tinnitus had its onset in or is otherwise related to his period of active duty and/or to periods of ACDUTRA.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


